Citation Nr: 0404105	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date prior to June 13, 2001, for 
a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to May 1954.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, granted TDIU, 
effective June 13, 2001.  The veteran appeals for the 
assignment of an earlier effective date for TDIU.  In the 
same decision, the RO granted service connection for a mood 
disorder due to general medical condition (with depressive 
features), rated 50 percent, and denied a rating in excess of 
50 percent for headaches.  In his notice of disagreement, the 
veteran limited his appeal to the matter of an earlier 
effective date for TDIU.  Accordingly, that is the only issue 
before the Board.

As a preliminary matter, the Board finds that there are 
procedural matters that must be noted.  Historically, the 
veteran appealed a December 1995 RO decision which increased 
the rating for a laceration scar on the parietal region of 
the head to 10 percent (the veteran contending that a higher 
evaluation was warranted).  In June 1997, he filed a claim of 
service connection for headaches, claimed as secondary to the 
service-connected scar.  The issue of entitlement to an 
increased rating for the laceration scar was previously 
before the Board in February 1999, when it was remanded for 
further development, to include VA examination to ascertain 
whether the veteran has a headache disorder related to the 
service-connected laceration scar.  VA examination was 
performed in December 1999, and by a rating decision that 
same month the RO granted service connection for headaches 
secondary to the laceration scar, rated 50 percent, effective 
June 12, 1997, and continued a 10 percent rating for the 
service-connected scar.  In January 2000, the veteran filed a 
notice of disagreement (NOD) to the effective date assigned 
to the service-connected headache disorder, wherein he stated 
"I accept the 50% rating for headaches.  However, I still 
feel the award should have gone back to an earlier date."  
In a February 2000 statement of the case (SOC), the RO noted 
that the veteran had, in his NOD, "express[ed] his 
satisfaction with the 50 percent rating for headaches and 
withdraws his appeal of the scar condition."  As the veteran 
has not submitted any statements or evidence suggesting that 
it was not his intent to withdraw the appeal as to the rating 
for the laceration scar, the Board concurs with the RO that 
the appeal on said issue is effectively withdrawn.  See 
38 U.S.C.A. § 20.204.  By correspondence received in January 
2001, the veteran withdrew his appeal as to the issue of 
entitlement to an earlier effective date for the rating for 
the headache disorder.  

The veteran was scheduled for a February 2003 personal 
hearing before a Veterans Law Judge in Washington, DC.  He 
canceled the hearing request in correspondence received in 
November 2002.  In June 2003, his motion to have the appeal 
advanced on the docket was denied.  


FINDINGS OF FACT

1.  The veteran's original claim for a TDIU was received on 
January 26, 2000; at the time his service-connected 
disabilities (of a common etiology) included a laceration 
scar on the right parietal region of the head, rated 10 
percent and headaches, rated 50 percent, and the combined 
rating was 60 percent.

2.  Medical reports dated in June 2001 establish that the 
service-connected disabilities probably precluded the veteran 
from engaging in regular gainful employment when his TDIU 
claim was received.  

3.  During the year prior to January 26, 2000, it was not 
factually ascertainable from the medical evidence of record 
that service-connected disabilities, alone, precluded the 
veteran from engaging in substantially gainful employment.


CONCLUSION OF LAW

An effective date of January 26, 2000 is warranted for the 
award of TDIU in this case.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.321, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in VA law since the 
veteran initiated this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
has been considered on the merits, and well-groundedness is 
not an issue.  In the November 2001 decision, in a January 
2002 SOC, and in a supplemental statement of the case (SSOC) 
issued in March 2002, the veteran was notified of the 
evidence necessary to substantiate his claim, and of what was 
of record.  The January 2002 SOC notified the veteran of the 
VCAA and how it applied to his claim.  It clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations; it explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the SOC asked 
the veteran to respond with any new evidence in support of 
his claim within 30 days, he was further notified that 
evidence submitted within a year would be considered.  In 
fact, all evidence received in the interim (a period of 2 
years) has been accepted for the record and considered.  
Under the Veterans Benefits Act of 2003, Pub. L. 108-183, § 
701, 117 Stat. 2651,__ (Dec. 16, 2003)(to be codified at 
38 U.S.C. §__), the Board may proceed with consideration of 
the appeal. 

There is no indication that there is any relevant evidence 
outstanding.  Development appears complete to the extent 
possible; VA's duties to notify and assist are met.  As shown 
above, the RO properly issued an SOC meeting the notice 
requirements.  See VAOGCPREC 8-2003.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994); Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004).
Background

The record reflects that service connection has been 
established for a laceration scar on the right parietal 
region of the head, rated 10 percent disabling effective May 
25, 1995; for headaches, rated 50 percent disabling effective 
October 10, 1995; and for a mood disorder due to general 
medical conditions with depressive features, rated 50 percent 
disabling effective June 13, 2001.  A combined rating of 80 
percent, effective June 13, 2001, is currently in effect for 
the service-connected disabilities.  The veteran also has 
nonservice-connected disabilities, including anxiety neurosis 
(with situational depression and headaches); status post 
myocardial infarction; causalgia of the fourth and fifth 
fingers of the right hand; postoperative Dupuytren's 
contracture of the left hand; and amputation of the third toe 
of the right foot.  

In his application for TDIU (received by the RO on January 
26, 2000) the veteran reported that he had been self-employed 
as a farmer, became too disabled to work in 1993, and was 
last employed fulltime in 1981.  He stated that 
"[d]isregarding my [nonservice-connected] problems, the scar 
neuroma and the severity of the associated headaches made me 
unemployable since they started getting worse in 1993."  
However, he responded "no" when asked if he left his last 
job because of his disability.

The earliest evidence of record relating to the veteran's 
employability was on VA examination in December 1982.  At 
that time, the only disability for which service connection 
had been granted was for a laceration scar on the parietal 
region of his head, rated noncompensable.  On examination the 
veteran reported that he was unable to perform his job as a 
self-employed farmer because his hands would "freeze."  The 
examiner reported that "[d]uring the last years, [the 
veteran's] nerves got worse, and due to his hands, he had to 
give up farming."  It was noted that the veteran had been 
under VA outpatient care for headaches and a nerve condition 
since 1972.  The diagnosis was chronic mild anxiety neurosis; 
mild bilateral Dupuytren's contracture; and postoperative 
amputation of the third right toe.  
Of record is a June 1983 determination of the Social Security 
Administration (SSA), which found that the veteran was 
entitled to SSA disability benefits because he "has not 
engaged in substantial gainful activity since June 12, 
1981."  In the SSA determination it was also found, among 
other things, that:  (1) medical evidence established that 
the veteran has severe limitations as a result of Dupuytren's 
contracture; (2) said disorder prevented him from performing 
more than sedentary work; and (3) the veteran had the 
residual functional capacity for sedentary work.  

The veteran's VA outpatient records dated from February 1990 
to August 1995 show he received treatment for pain associated 
with the laceration scar on his head, as well as treatment 
for headaches and depression.  The records contain no 
reference as to the effect of the service-connected 
disabilities on his employability.  

VA examination in October 1995 revealed that the service-
connected scar was tender and caused pain.  By a December 
1995 rating decision, the RO increased the rating for the 
laceration scar to 10 percent.  

A May 1997 medical report from a private physician reveals 
clinical findings related to the veteran's scar.  The 
physician's outpatient records show that the veteran's 
treatment included bilateral auricular temporal nerve block 
via injection.  Other than the pain associated with the scar, 
the physician noted that the "remainder of the cardio-
pulmonary, neurologic and gastrointestinal review of systems 
was unremarkable."  The veteran's social history was 
likewise unremarkable.  

In an August 1997 memorandum to the RO, a district 
representative of the veteran's congressman reported that the 
veteran "was a farmer for many years after the war and is no 
longer able to farm due to headaches and nerve problems that 
[the veteran] claims are effects of the military injury."  

In a December 1998 letter, a VA physician reported that the 
veteran had been followed in a VA pain clinic during the 
prior five years, primarily for treatment of pain associated 
with the service-connected laceration scar.  It was noted 
that the veteran experienced pain in the area of the scar 
since his separation from service.  The pain was coming from 
a neuroma, which made the skin around the scar area extra-
sensitive to touch, changes in weather, and other factors.  
Additional VA outpatient records dated through July 1999 show 
treatment the veteran has received for pain associated with 
the laceration scar.  The additional records contain no 
reference as to whether the veteran's disabilities prevented 
him from finding or maintaining employment.  

On VA examination in August 1999, the veteran complained of 
headaches and pain at the site of the service-connected scar, 
which was sometimes severe.  He reported that he received 
nerve block injection therapy every three weeks to control 
headache pain.  The headaches apparently would go away for 2 
to 3 days subsequent to each injection.  The diagnosis was 
"[s]tatus post laceration, right frontal parietal region of 
the scalp with hypersensitivity and more likely than not 
involving the right auricular temporal nerve causing 
neuralgia.  This results in his extreme headaches."  

By a December 1999 rating decision, the RO granted service 
connection for headaches, rated 50 percent, as secondary to 
the service-connected laceration scar.  The combined rating 
for the service-connected disabilities was 60 percent.

In a June 2000 letter, a VA physician reported that she had 
been treating the veteran's scar neuroma since 1995.  She 
reported that the veteran was debilitated by the disability 
despite the best attempts toward alleviating the pain caused 
by the neuroma.  She expressly noted "I do not believe [the 
veteran] can perform his farm work . . . ."  The same 
physician conducted a functional capacity assessment in July 
2000 to determine the veteran's physical capacity to perform 
daily activities and work-related tasks.  It was noted that 
the veteran presented with symptom magnification and 
apprehension-type behaviors.  There were inconsistencies with 
manual muscle testing, and the veteran's efforts were sub-
maximal to a degree that the physician had difficulty 
projecting the veteran's full work or physical capacity.  The 
VA physician concluded that "[the veteran] presented on this 
day with the physical work capacity to work at the sedentary 
to light work level . . . ."  

In a June 2001 letter, a private physician who had treated 
the veteran stated:

Given [the veteran's] prior history of 
trauma, lengthy duration and regularity 
of chronic pain treatment, the fact that 
he hasn't worked in 10 years and his 
current age, the likelihood of him 
returning to any form of meaningful 
employment is minimal at best.  It would 
also likely aggravate his military 
related pain problems and only result in 
further morbidity.  It is therefore 
recommended that the [veteran] be granted 
VA disability benefits.  In my opinion, I 
feel it would be ridiculous to suggest 
that he could work to support himself at 
this point in his life.  It should also 
be pointed out that he is past the legal 
retirement age.  

In a letter dated June 13, 2001, the VA physician who 
conducted the July 2000 functional capacity assessment stated 
that the service-connected laceration scar had also caused 
the veteran to experience anxiety and depression.  The 
physician stated "[the veteran] has not been able to work as 
a farmer (his trade) and is thus unemployable at this time 
because of his pain disorder."  

In an August 2001 letter, the private physician who was 
treating the veteran for pain related to his scar reported 
that a chronic injury to the veteran's 5th cranial nerve, 
secondary to the laceration scar, had exacerbated into 
significant psychotic manifestations of anxiety and mood 
disorders.  Treatment required regular visits for counseling 
as well as nerve lock injection therapy that were required to 
manage pain and depression.  The physician stated the 
"veteran suffers with chronic severe pain, headaches in 
nature, which renders him incapable of any form of 
employment."

VA neurological examination in September 2001 resulted in a 
diagnosis of history of laceration of the right parieto-
occipital scalp with ensuing pain.  The veteran described the 
pain as quite intense, to a degree which prevented him from 
attending to some of his activities of daily living.  The 
examiner explained "I presume that would go for any 
sedentary or regular occupation beyond activities of daily 
living."  On VA examination in October 2001, it was noted 
that the veteran had worked as a farmer but had to stop 
because his head pain became unbearable at times, and 
interfered with his ability to perform those activities on 
the farm.  The examiner reported that the veteran's headaches 
significantly contributed to his being unemployable.  

In the November 2001 decision that is the subject of this 
appeal, the RO granted service connection for a mood disorder 
due to general medical conditions with depressive features, 
rated 50 percent disabling effective June 13, 2001.  The RO 
also found that the severity of the veteran's service-
connected disabilities, as likely as not, prevented him from 
securing or following substantially gainful employment.  
Accordingly, the RO granted TDIU, and explained that June 13, 
2001, was the proper effective date for a TDIU, as that is 
the date service connection was established for the 
psychiatric condition (based on the statements of the VA 
physician, dated June 13, 2001, to the effect that the 
veteran had a psychiatric condition which was secondary to 
the service-connected laceration scar and headaches), and the 
psychiatric disability, combined with the other service-
connected disabilities, precluded the veteran from securing 
or following substantially gainful employment as of that 
date.  

The veteran argues that the effective date for a TDIU should 
be retroactive to the effective date of service-connection 
for headaches, and it was the headache disability, primarily, 
that became severe to such a degree that it rendered him 
unemployable.  

Legal Criteria and Analysis

The applicable statute and VA regulations provide that, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred, if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are 2 or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.  

When the veteran filed his claim for TDIU on Jan. 26, 2000, 
his service connected disabilities were a laceration scar, 
rated 10 percent, and headaches (secondary to the laceration 
scar) rated 50 percent.  The combined rating was 60 percent.  
Disabilities of common etiology are considered a single 
disability.  Therefore, the percentage requirements set forth 
in 38 C.F.R. § 4.16(a) were met.  

Based upon the evidence of record, the Board finds that an 
effective date of January 26, 2000, is warranted for the 
award of TDIU.  Subsequent to the  receipt of the veteran's 
claim, a VA physician and a private physician proffered 
opinions to the effect that the veteran was totally disabled 
for more than light sedentary employment due to his service-
connected disabilities.  Thus, there was competent (medical) 
evidence that the veteran could not secure or maintain 
employment that was consistent with his education and 
employment background (he had only farmed, and was considered 
incapable of pursuing such work).  The impairment due to the 
service connected disabilities had not progressed 
significantly between the time he filed the claim and when 
the opinions were given.  Thus, it is reasonably shown that 
the veteran was indeed unemployable due to service connected 
disabilities when he filed the claim.  Hence, an effective 
date of January 26, 2000, is warranted for the award of TDIU.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Although an award of TDIU may be made effective up to a year 
prior to the date of claim if it was factually ascertainable 
from the record that the veteran was unemployable due to 
service-connected disabilities during the period, here, the 
evidence does not show that.  There is no medical evidence 
during the year prior to January 26, 2000 to the effect that 
the service connected disabilities were of sufficient 
severity to preclude the participation in any regular gainful 
employment consistent with his education and experience.  In 
fact, it was not shown until after the claim was filed that 
this was so.  Thus, a still earlier effective date for TDIU 
is not warranted.  


ORDER

An effective date of January 26, 2000, for the grant of TDIU 
is granted, subject to the regulations governing payment of 
monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



